ORDER
The defendant, John N. Falcone (defendant), appeals a Superior Court denial of his motion to dismiss a criminal information charging him with two counts of delivery of a controlled substance. This case came before the Supreme Court for oral argument on March 1, 2006, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not summarily be decided.
The defendant faded to appear before this Court for oral argument on March 1, 2006. A review of the record also indicates that a bench warrant has been issued for the defendant’s arrest; he is, therefore, a fugitive from justice. For these reasons, the appeal is dismissed.